DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2018/056371, filed 14 Mar 2018; and claims benefit of foreign priority document GERMANY 10 2017 204 267.2, filed 14 Mar 2017; this foreign priority document is not in English.

Claims 1-9 and 11-14 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Small, 2016, 12(2), p190-197, Published online: November 16, 2015, cited in PTO-892).
Kim et al. discloses an integrated strategy for blood plasma separation from whole blood that combines a pneumatic device, which is referred to as a “smart pipette,” and a hydrophoretic channel for whole-blood sample preparation. (page 190, right column, paragraph 3; page 191, figure 1) Kim et al. discloses proof-of-concept experiments of making the smart pipette were carried out by fabricating two microfluidic channels in poly(dimethylsiloxane) (PDMS). The smart pipette was characterized by drawing up 1 mL of deionized water into the pipette tip, and the channels were then loaded onto the end of the tip (Figure 1b). As loaded, the inlet holes of the PDMS channels can stretch to fit over the tip that ensures a leak-free interconnection between the channels and the pipette tip. (paragraph spanning pages 191-192) Kim et al. discloses high-purity blood plasma separation using the microfluidic pipette tip composed of two grooved channels connected in a serial manner. The grooved channels significantly remove RBCs from the blood plasma, resulting in an additional improvement in plasma purity. (page 195, figure 5) Kim et al. discloses the microchannels to characterize the smart pipette were fabricated using standard photolithography and PDMS replica molding methods, (page 196, left column, paragraph 3) interpreted as roughening of the plastic material of PDMS or having the same structural features implied by the recitation of a product-by-process "created by a 3D print" or "roughening of a plastic material" meeting limitations of claim 4.
Regarding claims 5 and 6, the combined structure of the pipette tip and microfluidic device as disclosed in figure 4 of Kim et al. at page 194 can be interpreted as a roughened pipette tip because the entire structure is described as a smart pipette and a microfluidic pipette tip and the combined structure interpreted as a rough composite material. Regarding claim 13, in the alternative the hydrophoresis or microfluidic device can be interpreted as a sleeve that fits over the end of the pipette tip such as described at figure 1a of Kim et al. at page 191.
The method disclosed in Kim et al. of removing RBCs from the blood plasma to generate high-purity blood plasma separation also results in concentrating and isolating the biological of cells of RBCs from the sample of whole blood, therefore the method disclosed in Kim et al. comprising contacting the sample of whole blood with the solid phase of the hydrophoresis device attached to the tip of a pipette is interpreted as meeting all limitations of the method of claims 1, 3-7 and 13 as detailed above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Small, 2016, 12(2), p190-197, Published online: November 16, 2015, cited in PTO-892) in view of Assal et al. (Transfusion, 2009, 49, p289-300, cited in PTO-892) and Gupte (Gupte, S.C., Asian Journal of Transfusion Science, 2015, Vol.9 Supplement 1, pS6-S10, cited in PTO-892)
Kim et al. teaches as above.
Kim et al. does not specifically disclose the method comprising subsequently isolating nucleic acid from the biological cells. (claim 8)
Assal et al. teaches nucleic acid amplification technology (NAT) to screen blood donations for human immunodeficiency virus (HIV)-1 RNA and hepatitis C virus (HCV) RNA was introduced in France in July 2001. NAT screening is currently performed on test pools of eight donations in blood centers using the Procleix HCV and HIV-1 duplex assay (Chiron, Emeryville, CA) and on pools of 24 donations in the centers set up for testing with the COBAS AmpliScreen HCV and HIV-1 tests (Roche Molecular Systems, Indianapolis, IN). In 2005 two new automated triplex NAT screening systems became available that included hepatitis B virus (HBV) DNA detection and allowed screening in smaller test pools or in individual-donation (ID) format, the cobas s 201 (Roche) and the Procleix Tigris system (Chiron), further referred to as s 201 and Tigris, respectively. (page 289, right column) Assal et al. teaches the Cobas s 201 system is an automated NAT screening system. It is a modular system composed of three main instruments: an automated system for pipetting of samples and controls (Hamilton Microlab Star pipettor, Hamilton, Ottawa, Ontario, Canada), an automated system for nucleic acid extraction and purification (COBAS AmpliPrep, Roche), and an automated instrument for amplification and detection (COBAS TaqMan Analyzer, Roche). The Hamilton Star pipettor creates a rack of sample pools, which need to be manually capped and transferred to the second instrument for sample preparation (COBAS AmpliPrep, Roche). The silica absorption eluates containing the purified nucleic acid and the amplification master mix are transferred to a third instrument (COBAS TaqMan Analyzer, Roche). 
Gupte teaches the safety of blood and blood components is the major concern of every blood centre. Blood centre needs quality systems and state of the art infrastructure to maintain good laboratory practices in spite of heavy workload. To prevent manual errors this laboratory should preferably have automation. (page S6, left column, paragraph 1) Gupte teaches automated blood donation allows the Blood Centre to target certain blood components during donation to better meet patient needs. Products such as platelets, leukocytes, RBC (two units), neocytes, peripheral blood stem cells and plasma can be collected from the donor. (page S6, right column, paragraph 2) Gupte teaches for automated serological tests for transfusion transmissible infections many fully automatic walk away systems are available in the market which can perform several types of ELISA and have an open platform. (page S8, paragraph spanning left and right columns) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Kim et al. in view of Assal et al. and Gupte to further isolate nucleic acids from the biological cells of RBCs isolated according to the method of Kim et al. One of ordinary skill in the art would have been motivated to combine Kim et al. in view of Assal et al. and Gupte with a reasonable expectation of success because Assal et al. and Gupte teach the safety of blood and blood components is the major concern of every blood centre and automated serological tests for transfusion transmissible infections are used to screen blood donations, Assal et al. suggests it would have been obvious to employ an automated NAT screening system which would be understood to lyse the cells, bind the nucleic acids to a silica solid phase, and elute the nucleic acids to detach them from the solid phase using a buffer or water suitable for the amplification, and Gupte teaches many fully automatic walk away systems are available in the market. Gupte teaches products such as platelets, leukocytes, RBC (two units), neocytes, peripheral blood stem cells and plasma can be collected from the donor, and Kim et al. teaches separation of the blood plasma separation from whole blood also resulting in concentration of the RBCs, suggesting it would have been obvious to select the intended result of concentrating and isolating the RBCs as well as the blood plasma according to the method of Kim et al. Therefore it would have been obvious to one of ordinary skill in the art to combine Kim et al. in view of Assal et al. and Gupte to isolate nucleic acids from the biological cells of RBCs isolated according to the method of Kim et al. in order to screen blood donations for safety as taught by Assal et al. and Gupte.

Claim(s) 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Small, 2016, 12(2), p190-197, Published online: November 16, 2015, cited in PTO-892) in view of Assal et al. (Transfusion, 2009, 49, p289-300, cited in PTO-892) and Gupte (Gupte, S.C., Asian Journal of Transfusion Science, 2015, Vol.9 Supplement 1, pS6-S10, cited in PTO-892) as applied to claims 1, 3-9 and 13-14, and further in view of Morgenthaler et al. (Vox Sang., 1985, 48,  p8-17, cited in PTO-892).
Kim et al. in view of Assal et al. and Gupte teaches as above.
Kim et al. in view of Assal et al. and Gupte does not specifically disclose the method further comprising adding a salt of a divalent or trivalent cation to the sample prior to the contacting. (claim 2)
Morgenthaler et al. teaches investigation of the influence of heparin alone or in conjunction with calcium chloride on the coagulation assay for factor VIII, on the stability of factor VIII in blood and in plasma, and on the recovery of factor VIII in cryoprecipitate and in an intermediate purity concentrate. A stabilizing effect of heparin and calcium on factor VIII activity in blood and plasma could be confirmed. (page 8, abstract) Morgenthaler et al. teaches the generally low recoveries of factor VIII activities in cryoprecipitates, and particularly in purified concentrates, may cause a quantitatively inadequate supply of an essential product for the hemophiliac population. This unsatisfactory situation has spurred a great deal of research aimed at improving the stability of factor VIII in blood or plasma and its recovery in cryoprecipitates and in concentrates. (page 8, left column, paragraph 1) The stabilization of factor VIII by physiological concentrations of calcium ions has been known for many years. However, blood is normally anticoagulated by adding an excess of a reagent that either precipitates or chelates Ca++. It has been shown that the addition of small amounts of Ca++ (up to 0.63 mmol/l of free Ca++) increased the short-term stability of factor VIII. (page 8, paragraph spanning left and right columns) Morgenthaler et al. teaches to make use of the stabilizing effect of heparin and calcium ions, blood has either to be collected directly into heparin anticoagulant, or citrated blood has to be treated within less than 12 h with heparin and calcium chloride. (page 16, left column, paragraph 2)
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine Kim et al. in view of Assal et al. and Gupte further in view of Morgenthaler et al. to add calcium chloride to the whole blood sample prior to contacting the solid phase of Kim et al. for separation. One of ordinary skill in the art would have been motivated to combine Kim et al. in view of Assal et al. and Gupte further in view of Morgenthaler et al. with a reasonable expectation of success because Gupte teaches multiple blood products such as platelets, leukocytes, RBC (two units), neocytes, peripheral blood stem cells and plasma can be collected from the donor, and Morgenthaler et al. teaches improved recovery of the blood product of factor VIII is desired and suggests increasing the stability of factor VIII by addition of Ca++ such as the form of calcium chloride.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Small, 2016, 12(2), p190-197, Published online: November 16, 2015, cited in PTO-892) as applied to claims 1, 3-7 and 13, in view of Robert et al. (Lab Chip, 2011, 11, p1902-1910, cited in PTO-892).
Kim et al. discloses as above.
Kim et al. does not specifically disclose the pipette tip has a magnetic or paramagnetic property. (claim 12)
Robert et al. teaches magnetically labelled cells are finding a wealth of applications for in vitro analysis as well as in vivo treatments. Sorting of cells into subpopulations based on their magnetite loading is an important step in such procedures. Robert et al. teaches study of the sorting of monocytes and macrophages which internalise nanoparticles to different extents based on their endocytotic capacity. (page 1902, abstract) Robert et al. teaches interest in demonstrating that natural endocytosis of magnetic nanoparticles could be used as the driving process for differential cell sorting in continuous flow microfluidic devices. The monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes, both derived from hematopoietic stem cells. (page 1902, right column, paragraph 3) Robert et al. teaches a free-flow magnetophoresis chip design (Fig. 1A) featured an inlet channel for the cell suspension (100 mm wide), a branched inlet network for buffer solution, an 8 mm long and 3 mm wide separation chamber supported by ten square posts, as well as ten outlet channels (300 mm wide) merging into five separate outlets. (page 1903, right column, paragraph 1 and figure 1) Robert et al. teaches proof of concept experiments on the sorting of macrophages based on their enhanced endocytotic capacities presented here opens new windows for diagnosis. Monocytes/macrophages play major roles as mediators of the immune response. (page 1909, left column) Robert et al. teaches more generally, it must be emphasised that the ability to obtain cell samples with identical magnetic properties is of particular interest for the rapidly developing medical fields of cell imaging and cell therapies with magnetic cells. Magnetic nanoparticles are clinically approved contrast agents for Magnetic Resonance Imaging (MRI). When incorporated into cells, they transfer their contrast properties to the cells themselves, becoming detectable on MRI scans. It has been demonstrated recently that single cells tagged ex vivo with magnetic nanoparticles and injected in vivo could be detected with MRI in living animals at their sites of migration. (page 1909, right column, paragraph 2) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Kim et al. in view of Robert et al. to provide the pipette tip or microfluidic device with a magnetic property. One of ordinary skill in the art would have been motivated to combine Kim et al. in view of Robert et al. with a reasonable expectation of success because both Kim et al. and Robert et al. teach the methods of sorting cell samples through a pipette tip combined with a microfluidic device and Robert et al. teaches the addition of the magnetic property allows for sorting of macrophages, opens new windows for diagnosis, and is of particular interest for the rapidly developing medical fields of cell imaging and cell therapies with magnetic cells. Therefore it would have been obvious to combine Kim et al. in view of Robert et al. to provide the same advantages or improvement to the method of Kim et al.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623